Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-2, 10-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over GAO et al (GAO US 2014/0328182) in view of WANG et al (US 2011/0261747)
Regarding claim 1, GAO et al (GAO US 2014/0328182) discloses a wireless communication system comprising: a master base station configured to operate a master cell group having a first coverage area, and a secondary base station configured to operate a secondary cell group having a second coverage area that is different from the first coverage area and that is located in the first coverage area (GAO: ¶33, Fig. 1, Fig. 2, the macro eNB and secondary (small) eNB is connected with the UE; macro cell coverage area includes small cell of the secondary (small) eNB; a cell of macro base station i.e. the macro cell is equivalent Macro Cell Group and the small cell is equivalent to Secondary Cell Group), wherein
the secondary base station transmits, when executing dual connectivity  that is an operation mode permitting connection to both the master base station and the secondary base station by a terminal, information on free buffer space of a data radio bearer group of a plurality of data radio bearers to the master base station in units of the data radio bearer group, the units of the data radio bearer group being units of a cell included in the master cell group (GAO: Fig. 1, ¶20, ¶22, dual connected UE with both macro and small eNBs; Fig. 2, ¶33-34, the buffer status is transmitted by the small eNB to the master/macro eNB; this status is on a per bearer group basis; ¶35, the feedback information (equivalent to the information on free buffer space) is sent for a group of bearers and is associated with a single small cell eNB for a period of time; this is equivalent to the units of the feedback information being a cell (the small cell) of the macro base station as the small cell is one of the cells of the macro base station 104 i.e. it is included in the MCG), and
wherein the information on the free buffer space is transmitted via a control signal (GAO: ¶89, Fig. 4, the indication message is sent to the master base station from the secondary base station as a control signal); the information on the free buffer space is in units of the data radio bearer group which is in units of the cell, or in units of an individual data radio bearer in the units of the cell include in the master cell group (GAO: Fig. 2, ¶34, the indication message is from a single cell for a single bearer or a single cell for a group of bearers)
GAO remains silent regarding the control signal being switched between a first control signal of the data radio bearer group and a second control signal of an individual data radio bearer within the data radio bearer group, according to a degree of urgency.
However, WANG et al (US 2011/0261747) discloses the control signal being switched between a first control signal of the data radio bearer group and a second control signal of an individual data radio bearer within the data radio bearer group, according to a degree of urgency (WANG: ¶115-116, ¶102-103 BSR regarding at least one DRB (radio bearer) is either reported as part of a bearer group BSR or, when assignment of the DRB to a group is revoked, then reported as alone; ¶126-127, ¶137, both single DRB BSR and group DRB is transmitted according to a QoS Category value and an urgency (based on the level of the BSR or request from DeNB)).
A person of ordinary skill in the art working with the invention of GAO would have been motivated to use the teachings of WANG as it provides a way to improve flexibility of reporting BSR and minimizing control signal overhead. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of GAO with teachings of WANG in order to flexibly control signaling overhead.

Regarding claim 2, GAO modified by WANG discloses the wireless communication system according to claim 1, wherein the data radio bearer group is of the master base station or the terminal; and the units of the data radio bearer group are first units of a cell of the master base station in a case in which the data radio bearer group is of the master base station (GAO: ¶34, the data is based on a per group basis and is in units of a macro cell), and the units of the data radio bearer group are second units of a cell of the terminal in a case in which the data radio bearer group is of the terminal (WANG: ¶90, WTRU group i.e. terminal group)


Regarding claim 10, GAO modified by WANG discloses wireless communication system according to claim 1, wherein the secondary base station: 
detects, for each of a plurality of cells included in the master cell group, a change in the free buffer space as compared to a previous measurement of the free buffer space, determines whether a congestion degree increases or decreases, based on the change in the free buffer space (GAO: ¶56-59, ¶64, determines if the congestion has cleared (decreased) based on the indication of the percentage buffer space used/free), and generates the control signal in both a case in which the congestion degree increases and a case in which the congestion degree decreases (GAO: ¶55, a control indication/signal is sent in case the congestion is increased (detected) and in case it is decreased (cleared)).

Regarding claim 11, GAO modified by WANG discloses wireless communication system according to claim 10, wherein the secondary base station determines whether the congestion degree increases or decreases based on a predetermined range centered on the free buffer space at a last time of transmitting the control signal to the master base station (GAO: ¶77, ¶64, ¶68,  the congestion is determined to be increased (detected) or decreased (cleared) based on continuous monitoring of the free buffer space and threshold level).

Regarding claim 12, GAO modified by WANG discloses wireless communication system according to claim 11, wherein when the free buffer space at a present time is outside the predetermined range, the secondary base station determines that the congestion degree increases or decreases, and generates the control signal (GAO: ¶77, ¶64, ¶68,  the congestion is determined to be increased (detected) or decreased (cleared) based on continuous monitoring of the free buffer space and threshold level; ¶37, ¶89, buffer monitor determines if the buffer usage space at a time exceeds a specific threshold which is at least in directly based on the empty space left in the buffer ).

Regarding claim 13, GAO modified by WANG discloses wireless communication system according to claim 1, wherein the first control signal includes the information on the free buffer space in the units of the cell included in the master cell group, and information on identification of a cell included in a measurement report of the terminal at setting of dual connectivity (GAO: Fig. 1, ¶20, ¶22, dual connected UE with both macro and small eNBs; Fig. 2, ¶33-34, the buffer status is transmitted by the small eNB to the master/macro eNB; this status is on a per bearer group basis; ¶35, the feedback information (equivalent to the information on free buffer space) is sent for a group of bearers and is associated with a single small cell eNB for a period of time; this is equivalent to the units of the feedback information being a cell (the small cell) of the macro base station as the small cell is one of the cells of the macro base station 104 i.e. it is included in the MCG; ¶55-62,  the information on identification of the cell in terms of the UE and the bearer ID is included in the measurement report/buffer status).






Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over GAO modified by WANG, as applied to claim 1 above, further in view of SIROTKIN et al (US 2016/0128110).

Regarding claim 4, GAO discloses wireless communication system according to claim 1, wherein the control signal is included in at least a message via downlink (GAO: Fig. 4,  Fig. 6, buffer indication 314 message).
GAO remains silent, however, SIROTKIN et al (US 2016/0128110) discloses  any one of each of a plurality of messages of PDU type 0 to 3 specified by 3rd Generation Partnership Project(3GPP) and a message of PDU type 4 as a new message (SIROTKIN: ¶118, ¶16, Table 1, a PDU type 0 is used to communicate messages). 
A person of ordinary skill in the art working with the invention of GAO would have been motivated to use the teachings of SIROTKIN as it provides a way to enhance compatibility by using well-known PDU types for communication messages between network nodes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of GAO with teachings of SIROTKIN in order to improve compatibility. 





Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive.

Applicants argue,
“
    PNG
    media_image1.png
    385
    649
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    139
    635
    media_image2.png
    Greyscale

”
Examiner respectfully disagrees with the above argument. Applicants take a position that GAO modified by WANG does not disclose “that the units of the data radio bearer group are the units of a cell included in the master cell group.”

 Examiner respectfully disagrees with the above arguments. 
Firstly, examiner would like to point out to the definition of the “master cell group (MCG) as recited by the disclosure of the current application’s ¶2:
A cell of the MeNB is referred to as a master cell group (MCG). A cell of the SeNB is referred to as a secondary cell group (SCG)


Secondly, the small cell is within the coverage area of the MCG as shown in the figure below.

    PNG
    media_image3.png
    662
    1237
    media_image3.png
    Greyscale

	
	According to ¶34, the data buffer feedback for the small eNB and its cell is sent on a per group per small cell basis. See below:
[0034] Feedback information relating to a buffer condition can include information relating to usage of a data buffer for storing offloaded data. that is communicated by the small cell eNB. Note that the small cell can also include data buffers for storing non-offloaded data, such as data associated with legacy UEs. The data buffer can include a downlink data buffer in a small cell eNB that stores offloaded data (offloaded from the macro eNB 104 to the small cell eNB) to be transmitted from the small cell eNB to a UE or multiple UEs. The data buffer can be for a single offloaded radio bearer (discussed further below), a group of offloaded radio bearers, all offloaded radio bearers of a UE, or all offloaded radio bearers from the macro cell for more than one UE. Alternatively, the data buffer can include an uplink data buffer in the UE containing uplink data for transmission from the UE to the small cell eNB. The feedback information relating to the uplink data buffer can be reported from the UE directly to the macro eNB or through a small cell to the macro eNB. The feedback information relating to the buffer condition can relate to usage of a downlink data buffer, an uplink data buffer, or both the downlink and uplink data buffers.
 
The feedback information (equivalent to the information on free buffer space) is sent for a group of bearers and is associated with a single small cell eNB for a period of time; this is equivalent to the units of the feedback information being a cell (the small cell) of the macro base station as the small cell is one of the cells of the macro base station 104 i.e. it is included in the MCG. A person of ordinary skill in the art would reasonably interpret these teachings of GAO as the units of the data radio bearer group are the units of a cell included in the master cell group.
Furthermore, GAO remains silent regarding the control signal being switched between a first control signal of the data radio bearer group and a second control signal of an individual data radio bearer within the data radio bearer group, according to a degree of urgency.
However, WANG et al (US 2011/0261747) discloses the control signal being switched between a first control signal of the data radio bearer group and a second control signal of an individual data radio bearer within the data radio bearer group, according to a degree of urgency (WANG: ¶115-116, BSR regarding at least one DRB (radio bearer) is either reported as part of a bearer group BSR or, when assignment of the DRB to a group is revoked, then reported as alone; ¶126-127, ¶137, both single DRB BSR and group DRB is transmitted according to a QoS Category value).

 [0116] An RN DRB may not be assigned to a reporting group. In this case, the RN may report the RN DRB BSR alone, or may report it with other assigned reporting group(s) BSRs. Individual RN DRB BSR reporting may be triggered independently.

    PNG
    media_image4.png
    640
    641
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    370
    635
    media_image5.png
    Greyscale


The above sections of WANG discloses reporting of BSR for a group of bearer and for an individual bearer, based on a QoS Category.
Further, ¶102-103 discloses:
[0102] The RN DL buffer status may be transmitted in one or more of the following embodiments. The RN downlink buffer status report may be transmitted together with the RN uplink buffer status report. The RN DL buffer status may be reported alone when explicitly configured, when there is no uplink data buffered, when the status of the buffered uplink data is not triggering a BSR, (e.g., based on thresholds). The RN downlink buffer status may be transmitted on a periodic basis, or in response to an explicit request from the DeNB. In case, the BSR is reported via a MAC CE, the MAC BSR CE may be identified by the logical channel identity (LCID) in the MAC header. When the downlink buffer status is reported either alone or together with the uplink BSR, a new LCID or equivalent may be used for the DL BSR or the mixed UL/DL BSR report. The LCID in the MAC CE for downlink buffer status report may be defined similarly as the uplink BSR LCID.
[0103] The DL BSR reporting may be triggered based on the comparison of the RN Uu DL buffer accumulation with the RN Un DL buffer accumulation. If the RN Un DL buffer accumulation is larger than or smaller than the RN Uu DL buffer accumulation by a threshold value (configured or predetermined), a DL RN BSR reporting may be triggered.
This section discloses that the BSR individual or BSR of the group is switched based on the triggering and based on whether the bearer is assigned a group or not. 
A person of ordinary skill in the art would reasonably interpret “triggering” or “assignment” as a “degree of urgency”. Furthermore, there are no details in the disclosure or in the claim indicating “how” the urgency determines the switching and is, therefore, beyond the scope of the claim.
A person of ordinary skill in the art working with the invention of GAO would have been motivated to use the teachings of WANG as it provides a way to improve flexibility of reporting BSR and minimizing control signal overhead. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of GAO with teachings of WANG in order to flexibly control signaling overhead.
All remaining arguments are based on the arguments addressed  as above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461